Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 27 and 35  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether one or more layers of one or more materials that do not dissolve in or swell in contact with aqueous body fluid disposed on the distal terminal section or on portions thereof is being claimed because the claim recites these features as being optional. The temperature substantially below body temperature, in particular more than 30  degrees, and more than 40 degrees is an indefinite range within a range. Likewise, in claims 2, 3, 5, 27 and 35 the temperature is claimed as an indefinite range within a range. The temperature limitations of claims 1-3, 5, 27 and 35 render claims 1-3, 5 and 35 indefinite because it is unclear what comprises the metes and bounds of the temperature limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schouenborg (US 2015/0151107).
Regarding claim 1, Schouenborg disclose a device for insertion into soft tissue comprising a microelectrode. The microelectrode has a device body comprising a thin metal wire  2 extending between a distal end and a proximal end. 
A layer of a material capable of forming a gel in contact with aqueous body fluid
covers the distal terminal section. See paragraph [0014].
The material 3 is capable of forming a gel in contact with aqueous body fluid and has a temperature substantially below body temperature during a period of time prior and up to insertion.
Claims 6-21 are directed to non-selected optional features of one or more layer of one or more materials that do not dissolve in or swell in contact with aqueous body fluid disposed on the distal terminal section or on portions thereof.
Regarding claim 22, Schouenborg disclose the layer of a material capable of forming a gel in contact with aqueous body fluid comprises a pharmacologically active agent. See paragraphs [0025]-[0027].
Regarding claim 23, Schouenborg disclose the layer of a material capable of forming a gel in contact with aqueous body comprises two or more sub-layers differing in regard of their swelling and dissolution properties. The sections differ in their solubility and/or swelling and/or degradation properties in aqueous body fluid. See paragraph [0026].
Regarding claim 24, Schouenborg disclose an inner layer is swelling and dissolving in contact with aqueous body fluid more readily than an outer layer. See paragraph [0026].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 25-28 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over by Schouenborg (US 2015/0151107) in view of McVenes et al (2003/0028224).
Regarding claims 2, 3, 4, 5, 26 and 27, Schouenborg meets all of the claimed features except for specific temperature ranges. 
McVenes et al teaches surface properties of a material change from hydrophobic to hydrophilic with cooling.
One of ordinary skill in the art would have found it obvious to combine the teaching of McVenes et al with the electrode structure of Schouenborg to make the electrode hydrophilic by decreasing the temperature of the electrode before insertion in a patient. The skilled artisan would have been motivated to combine the teaching of McVenes et al because a hydrophilic electrode is desirable before insertion and because the teachings are in a similar related art and field of endeavor.
Regarding claim 4, kinetic energy associated with temperature is inverse to the radial distance, one of ordinary skill in the art would have found it obvious for the temperature of the distal portion of the range to increase in a radial direction.
Regarding claims 25 and 27, Schouenborg meets all of the claimed features except for a cooling means separate of the device comprising a surgical cannula or needle having a lumen, wherein the device is disposable in the lumen.
McVenes et al teaches providing a cooling means for a device comprising a surgical cannula or needle having a lumen.
One of ordinary skill in the art would have found it obvious to combine the teaching of McVenes et al to provide cooling to the device of Schouenborg to make the electrode hydrophilic by decreasing the temperature of the electrode before insertion in a patient
Regarding claim 28, one of ordinary skill in the art would have found it obvious to provide a channel in the tissue filled with an aqueous gel of a biocompatible material, in particular gelatin and insert a cannula into the channel to reduce pain associated with the implantation of the electrode.
Regarding claims 31-34, one of ordinary skill in the art would have found it obvious to combine the teaching of McVenes et al with the electrode structure of Schouenborg to make the electrode comprising a wall having a lower end and an upper end, wherein the mass of the wall increases towards a lower end, a channel extending from the upper end towards the lower end and having an open upper end and a diameter adapted to receive the device by insertion with its distal end foremost, the apparatus comprising a conduit that conduit is narrowing towards the lower end  and extends from an upper portion to a lower portion with open ends for a cooling fluid and designed for controlling the temperature of the wall in a manner to make it decrease from its lower end towards its upper end to make the low end hydrophilic and the upper end hydrophobic for insertion in a patient.  
Regarding claim 35, one of ordinary skill in the art would have found it obvious to use a  fluid that is a liquid that does not solidify at temperatures above -20 °C so the fluid easily moves through the cannula.
Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over by Schouenborg (US 2015/0151107) in view of Qiu (2009/0062745).

 Regarding claims 36-40, Schouenborg meets all of the claimed features except for a surgical cannula or needle and needle channel insert for inserting a device into soft tissue. 
Qiu discloses a surgical cannula or needle and needle channel insert for inserting a device of the invention into soft tissue, comprising a means capable of stopping the distal displacement of the insert in the cannel to provide the combination with a joint distal point comprising co-planar or co-curved faces.
One of ordinary skill in the art would have found it obvious to combine the surgical cannula or needle and needle channel of Qiu with the electrode of Schouenborg for implanting the electrode 2 in soft tissue. The skilled artisan would have found it effective and desirable to use the needle channel insert of Qiu to place the electrode 2 of Schouenborg at a desired depth in the soft tissue
Regarding claims 37 and 38, one of ordinary skill in the art would have found it obvious shape the distal point asymmetrically or symmetrically to treat off-positioned, or direct- positioned tissue.
Regarding claims 39 and 40, one of ordinary skill in the art would have found it obvious to form a gel on the distal portion with ice to make the electrode more hydrophilic before insertion, and to cover the distal portion of the needle with an agent capable of forming a gel on contact with the aqueous body fluid to increase the ease and reduce pain for the insertion of electrode 2 into soft tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
10/5/2022